DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
 This Office Action is in response to an amendment filed on 1/5/2021 As directed by the amendment, claims 2-5, 8, 10-13, 17, 23-26, and 29 were canceled, claims 1, 6, 9, 14, 22, 27-28 were amended, and no new claims were added. Thus, claims 1, 6-7, 9, 14-16, 18-22 and 27-28 are pending for this application.
  
 EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Teich on 2/11/2021.

The application has been amended as follows: 
 In the claims:
In claim 1, “back supporting portion” in lines 5 and 7 has been changed to --rear fixing module
In claim 1, “adjust a fastening length of the first unidirectional flexible plate” in line 24 has been changed to --adjust a fastening length of the first unidirectional flexible plate and the second unidirectional flexible plate, respectively--.
In claim 6, “wherein the unidirectional flexible plate is rigid” in lines 1-2 has been changed to --wherein the first and second unidirectional flexible plates are rigid--.
In claim 7, “wherein the unidirectional flexible plate comprises” in lines 1-2 has been changed to --wherein each of the first and second unidirectional flexible plates    comprises--.
In claim 9, “the unidirectional flexible plate includes” in line 2 has been changed to --each of the first and second unidirectional flexible plates includes--.
In claim 9, “the length adjusting portion includes a hanging portion configured to connect to at least one of the flexible plate ribs such that the fastening length of the unidirectional flexible plate varies” in lines 4-6 has been changed to --each of the first and second length adjusting portions include a hanging portion configured to connect to at least one of the flexible plate ribs such that the fastening length of the first and second unidirectional flexible plates vary--.
In claim 15, “a flexible plate supporting portion configured to support the unidirectional flexible plate so that the unidirectional flexible plate slides in a longitudinal direction of the soft layer” in lines 2-4 has been changed to --a plurality of flexible plate supporting portions configured to support respective ones of the first and second unidirectional flexible plates so that the first and second unidirectional flexible plates slide
In claim 16, “the flexible plate supporting portion comprises: a fabric tunnel provided in the longitudinal direction of the soft layer, the fabric tunnel configured to have the unidirectional flexible plate inserted therein” in lines 1-4 has been changed to --the plurality of flexible plate supporting portions each comprise: a fabric tunnel provided in the longitudinal direction of the soft layer, the fabric tunnel configured to have the respective ones of the first and second unidirectional flexible plates inserted therein--.
In claim 18, “a first inserting slot configured to receive the unidirectional flexible plate, the first inserting slot being connected” in lines 3-4 has been changed to --first inserting slots configured to receive the respective ones of the first and second unidirectional flexible plates, the first inserting slots being connected--.
In claim 19, “a second inserting slot connected to an exit portion of the fabric tunnel, and an additional fastening portion configured to connect the unidirectional flexible plate to the rear fixing module through the second inserting slot” in lines 2-4 has been changed to --second inserting slots connected to an exit portion of the fabric tunnel, and additional fastening portions configured to connect the respective ones of the first and second unidirectional flexible plates to the rear fixing module through the second inserting slots--.
In claim 22, “back supporting portion” in lines 9 and 10 has been changed to --rear fixing module--.
In claim 22, “adjust a fastening length of the first unidirectional flexible plate” in lines 29-30 has been changed to --adjust a fastening length of the first unidirectional flexible plate and the second unidirectional flexible plate, respectively
In claim 27, “wherein the hard layer of the front fixing module comprises: a pair of straps each having a first end and a second end, the first end of each of the pair of straps being connected to the rear fixing module and the second end of each of the pair of straps having a plurality of flexible ribs therein spaced apart from each other in a longitudinal direction” in lines 2-7 has been changed to –wherein the first  unidirectional flexible plate and the second unidirectional flexible plate have a plurality of flexible ribs therein spaced apart from each other in a longitudinal direction--.
In claim 28, “the plurality of flexible ribs in each of the pair of straps such that a circumference of two-piece waist band varies based on which of the plurality of flexible ribs is connected to the fastener” in lines 3-5 has been changed to --the plurality of flexible ribs in each of the first and second unidirectional flexible plates such that a circumference of the pelvis fixing device varies based on which of the plurality of flexible ribs is connected to the fixing plate--.


 REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance:
 The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the pelvis fixing device of claim 1 and the motion assistance apparatus of claim 22 such that, as recited in claims 1 and 22, the pelvis fixing device includes wherein the soft layer including a first soft band and a second soft band each having a first side and a second side, the first side of the first soft band being directly attached to the first 
The closest prior art of record are: Fujil (US 2006/0258967), Hagan (US 5,152,443), Heinze (US 5,690,609), Lelli (US 5,363,863), Stuttle (US 3,351,053), and Wagner (US 2008/0262401).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the pelvis fixing device of claim 1 and the motion assistance apparatus of claim 22. Specifically, the prior art of record does not disclose the soft layer including a first soft band and a second soft band each having a first side and a second side, the first side of the first soft band being directly attached to the first rigid frame, the first side of the second soft band being directly attached to the second rigid frame, and the first soft band and the second soft band overlap each other in the back-and-forth direction relative to the waist of the user, and wherein the first unidirectional flexible plate and the second unidirectional flexible plate overlap each other in the back-and-forth direction relative to the waist of the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785